Citation Nr: 0806473	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-31 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for dependent 
personality disorder (now claimed as a brain/mental 
condition).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for organic pathology 
for subjective complaints of chest pain (also claimed as 
anginal syndrome and heart condition) to include whether 
service connection can be granted.

3.  Entitlement to service connection for gastro esophageal 
reflux disease (GERD) (claimed as a stomach condition). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1979 to December 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This matter was last before the Board in March 2007 when it 
was remanded for further development.  That development has 
been completed and this case is now ready for adjudication by 
the Board.

The reopened claim of entitlement to service connection for 
dependent personality disorder (now claimed as a brain/mental 
condition psychiatric disorder) being remanded is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder was last denied in a November 1983 
rating decision on the grounds that the evidence showed a 
diagnosis of dependent personality disorder, which was not a 
disability for VA compensation purposes.

2.  The veteran's claim of entitlement to service connection 
for a chest/heart condition was last denied in a November 
1983 rating decision on the grounds that the evidence did not 
show any current diagnosis or objective pathology of such a 
disorder, only subjective complaints of symptomatology.

3.  Evidence received since the prior final November 1983 
rating decision raises the possibility that the veteran 
incurred these disabilities in service because it shows 
current diagnoses of a psychiatric disorder and a heart 
condition.  This evidence is neither cumulative nor 
redundant, it relates to an unestablished fact necessary to 
substantiate the claims and it raises a reasonable 
possibility of sustaining the claims on appeal.

4.  Costochondritis was diagnosed and treated during the 
veteran's military service and shortly thereafter; however, 
there is no competent medical evidence that the veteran 
currently has costochondritis.

5.  Anginal syndrome did not manifest in service and is not 
related to service.  

6.  The veteran suffered acute bouts of gastritis in service 
and GERD did not manifest in service, but rather many years 
following his discharge.  


CONCLUSIONS OF LAW

1.  The RO's November 1983 denial of service connection for a 
psychiatric disability and a chest/heart condition is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for a psychiatric 
disorder and chest/heart condition, and the claims are 
reopened.  38 U.S.C.A. §§ 5107(a), 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

3.  Costochondritis and anginal syndrome were not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.  GERD was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA provided the appellant with notice in April 2007, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the Board 
finds that any notice errors did not affect the essential 
fairness of the adjudication as the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claims on appeal were subsequently readjudicated in an August 
2007 supplemental statement of the case, following the 
provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims; Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) noting rating criteria and effective date 
provisions; and Kent v. Nicholson, 20 Vet. App. 1 (2006), 
notifying the claimant of the evidence and information that 
is necessary to reopen the claim and of the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  
Further, as the claims are being reopened herein, any notice 
error with regard to that element is harmless.  

VA has obtained the veteran's service medical records, 
assisted the veteran in obtaining evidence and obtained VA 
records and records from the Social Security Administration 
(SSA).  With respect to the claims of service connection 
denied hereinbelow, no VA examination is necessary because, 
as discussed below in greater detail, the record contains 
sufficient competent medical evidence to decide the claims 
and there is no indication that these disabilities may be 
related to the veteran's period of service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file, and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Claims

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  The 
provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence" were changed for claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2007)).  The appellant's 
application to reopen was filed after August 29, 2001 (it was 
filed in April 2002); consequently, the current version of § 
3.156 applies.  38 C.F.R. § 3.156(a) (2007).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  Id.

For new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  Justus v. Principi, 3 Vet. 
App. 510 (1992); 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The claims of service connection for a psychiatric condition 
and a condition manifested by chest pain were last denied in 
a November 1983 rating decision that was not appealed.  At 
that time, service connection for a psychiatric disorder was 
denied on the grounds that the evidence showed a diagnosis of 
dependent personality disorder, which was not a disability 
for VA compensation purposes.  Service connection for a 
chest/heart condition was denied because the evidence did not 
show any current diagnosis or objective pathology of such a 
disorder.  The evidence at that time included the veteran's 
service medical records, and August and October 1983 VA 
treatment records.  

Evidence submitted since that time includes numerous medical 
records that show diagnoses of anginal syndrome and 
psychiatric disorders, namely major depressive disorder and 
schizophrenia.  This evidence is new because it has not 
previously been considered.  It is also material because it 
relates to the previously unestablished fact; i.e., that the 
veteran has been diagnosed with cardiac and psychiatric 
conditions.  As the evidence is new and material, the claims 
are reopened.  

As discussed below, the Board will remand the claim of 
entitlement to service connection for the claimed psychiatric 
disorder for further development.  With regard to the claim 
of service connection for chest pain, as the Board has 
determined that new and material evidence has been submitted, 
it is necessary to consider whether the veteran would be 
prejudiced by the Board proceeding to a decision on the 
merits of that claim.  In this case, the statement of the 
case and supplemental statement of the case provided the 
veteran with the laws and regulations pertaining to 
consideration of the claim on the merits.  Additionally, the 
discussion in the statement of the case and supplemental 
statement of the case essentially considered the veteran's 
claim on the merits.  Also, the veteran has provided 
arguments addressing his claim on the merits.  The Board 
therefore finds that, given that the veteran had adequate 
notice of the applicable regulations, he would not be 
prejudiced by the Board's review of the merits of the claim 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service Connection Claims

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  
See Savage, 10 Vet. App. at 495-498.

Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Chest pain

There are notations regarding chest pain in the veteran's 
service medical records.  A service medical record dated in 
September 1982 notes a complaint of recurrent episode of 
migrating sharp non-radiating chest pains generally anterior, 
numerous times over the past month.  This record notes a 
provisional diagnosis of migrating intermittent chest pains 
of unclear etiology.  Thereafter, an initial assessment of 
costochondritis was made, but subsequently doubted, although 
an impression functional pain syndrome was noted.  Further 
noted was migrating chest pain, with doubtful cardiac 
etiology.  

The veteran's separation examination dated in December 1982 
revealed a normal heart, lungs, chest and musculoskeletal 
system.  On the report of medical history, the veteran 
acknowledged shortness of breath and pain or pressure in the 
chest.  The examiner noted shortness of breath with chest 
pain, worked up by internal medicine, "no sequelae."

In October 1983 the veteran received a VA examination of his 
chest.  Review of the cardiovascular system was normal except 
for reported chest pain on 8 to 10 occasions since November 
1982.  The veteran described the pain as sharp in nature and 
associated with soreness along the lower left sternal border, 
precipitated and aggravated by movement of the chest.  
Examination failed to confirm chostochondral tenderness.  An 
x-ray report related to this examination states that films of 
the chest do not reveal any abnormal findings.  Ultimately, 
however, costochondritis was diagnosed.  

A September 2000 medical report from St. Vincent's Medical 
center notes a complaint of chest pain, the veteran's report 
of a similar episode about 10 months prior, as well as a 
history of obesity and hypercholesterolemia.  Past medical 
history was unremarkable for prior cardiac or pulmonary 
disease.  Chest x-ray resulted in an impression of mild 
chronic appearing changes.  Following cardiac 
catheterization, anginal syndrome was diagnosed.  

An August 2004 VA medical center treatment note shows 
complaints of numbness of the veteran's right arm and hand, 
as well as some fleeting, stabbing chest pains.  A stress 
test was performed and was negative for any findings.  

The Board finds that service connection for costochondritis 
is not established.  The Board acknowledges the questionable 
diagnosis of costochondritis and complaints of chest pain in 
service as well as the October 1983 diagnosis of 
costochondritis; however, following this single post-service 
diagnosis (without any underlying objective pathology), there 
is no evidence that the veteran currently has 
costochondritis.  Thus, the Board concludes that this was an 
acute disorder, which is not present today.  Because the 
veteran is not currently diagnosed as having costochondritis, 
service connection cannot be established for this disorder.  
Brammer, 3 Vet. App. at 223. 

Similarly, service connection for anginal syndrome is not 
warranted.  With respect to this disorder, the veteran's 
service medical records show chest pain of doubtful cardiac 
etiology.  His separation examination showed a normal heart 
and lungs.  It is not until September 2000, almost 20 years 
following the veteran's discharge, that there appears a 
diagnosis of anginal syndrome.  There is no evidence of 
record that attributes this disorder to service.  
Accordingly, absent a showing that this disorder was incurred 
in service or is otherwise related to service, service 
connection for anginal syndrome must be denied.  

Stomach condition/GERD

There are a few notations of gastrointestinal discomfort and 
pain in the veteran's service medical records.  In August 
1980, the veteran complained of sharp pain in the lower left 
quadrant of his abdomen that started after he ate.  Severe 
stomach cramps were diagnosed and the veteran was treated 
with Mylanta.  Twice in August 1982 the veteran presented 
complaining of similar symptoms and was diagnosed as having 
stomach gas.  He was once again treated with Mylanta.  A 
September 1982 note shows complaints of abdominal pain for 1 
week.  It was noted that the veteran had been consuming 
approximately a fifth of liquor per day and alcoholic 
gastritis was diagnosed.  The veteran's December 1982 
separation examination revealed a normal abdomen and viscera.  

A September 2000 preliminary report from St. Vincent's 
Medical Center notes a past medical history of questionable 
GERD.

Of record is an August 2002 letter from A.V., M.D., which 
states that he had treated the veteran since 2001.  Dr. V. 
states that the veteran had been previously diagnosed as 
having GERD and was currently being treated with Zantac.  

Service connection for GERD cannot be granted.  The veteran's 
service medical records note several instances of stomach 
problems, but as shown by the veteran's separation 
examination these were acute instances that resolved prior to 
his discharge.  Moreover, it is not until approximately 2000 
that the evidence shows a diagnosis of GERD, many years 
following the veteran's discharge.  There is no diagnosis of 
GERD in service and there is no evidence attributing GERD to 
the veteran's period of service.  Accordingly, service 
connection for GERD must be denied.  

In reaching this decision, the Board has considered the 
veteran's assertions, but the resolution of issues that 
involve medical knowledge, such as the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  As such, the veteran's assertions regarding the 
etiology of his disabilities are not competent medical 
evidence.


ORDER

As new and material evidence has been received, the claims of 
entitlement to service connection for dependent personality 
disorder (now claimed as a brain/mental condition) and 
organic pathology for subjective complaints of chest pain 
(also claimed as anginal syndrome and heart condition) are 
reopened.  To that extent only, the appeal is allowed.

Entitlement to service connection for costochondritis and 
anginal syndrome is denied.

Entitlement to service connection for GERD is denied.


REMAND

The veteran's service medical records are silent with respect 
to complaints or diagnosis of a psychiatric disorder.  His 
separation examination dated in December 1982 showed a normal 
psychiatric state.  

A VA medical examination in August 1983 resulted in the 
impression of depressive reaction and referral for 
evaluation.  A VA progress report dated in August 1983 
resulted in an assessment of rule out schizophrenia.  An 
October 1983 VA psychiatric consultation resulted in 
diagnosis of a dependent personality disorder.  The recently 
submitted evidence includes SSA disability records which show 
a diagnosis of schizophrenia catatonic type, with mild mental 
deficiency, in August 1984.  Subsequent medical records show 
a diagnosis of major depressive disorder with psychotic 
features, with continuing treatment to present day.  

The veteran and his family have stated that he began to have 
emotional and personality problems in and shortly following 
his discharge from service.  Of record are several personal 
statements from the veteran, his spouse, brother and sister.  
In his statement, the veteran relates having first 
experienced mental problems in service.  In the other 
statements, the authors recall that they found that the 
veteran had changed for the worse following his period of 
military service.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38  
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 
Vet. App. at 79.  Because the veteran is currently diagnosed 
as having a psychiatric disorder with a diagnosis thereof 
shortly after service and the lay evidence indicates that a 
psychiatric disorder may have been incurred in service, the 
Board finds that an etiological opinion is necessary in order 
to fairly decide the merits of the veteran's claim. 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination for the purpose of 
ascertaining the current nature and likely 
etiology of his psychiatric disorder.  The 
claims folder should be made available to 
the medical professional providing the 
opinion for review in conjunction with 
rendering the opinion.

Based upon a review of the claims folder, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent probability or greater) that 
the veteran's currently diagnosed 
psychiatric disorder is related to the 
veteran's active military service.  The 
examiner should also comment as to the 
approximate date of onset of the veteran's 
psychiatric disorder.  All opinions 
expressed by the examiner should be 
accompanied by a complete rationale.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
adjudicate the veteran's claim of 
entitlement to service connection for a 
psychiatric disorder.  If this claim 
remains denied, the veteran and his 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


